


110 HR 2719 IH: Dietary Supplement Tax Fairness Act of

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2719
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that amounts paid for foods for special dietary use, dietary supplements, or
		  medical foods shall be treated as medical expenses.
	
	
		1.Short titleThis Act shall be known as the
			 Dietary Supplement Tax Fairness Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)the inclusion of
			 foods for special dietary use, dietary supplements, and medical foods in the
			 deduction for medical expenses does not subject such items to regulation as
			 drugs,
			(2)the Internal
			 Revenue Code of 1986 treats such items as allowable for the medical expense
			 deduction, but only if such items are prescribed drugs,
			(3)such items have
			 been shown through research and historical use to be a valuable benefit to
			 human health, in particular disease prevention and overall good health,
			 and
			(4)children with
			 inborn errors of metabolism, metabolic disorders, and autism, and all
			 individuals with diabetes, autoimmune disorders, and chronic inflammatory
			 conditions, frequently require daily dietary interventions as well as medical
			 interventions to manage their conditions and such dietary interventions often
			 become a significant economic burden on such individuals.
			3.Amounts paid for
			 foods for special dietary use, dietary supplements, or medical foods treated as
			 medical expenses
			(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 (relating to medical, dental, etc., expenses) is amended by
			 redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E),
			 respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
				
					(C)for foods for
				special dietary use, dietary supplements (as defined in section 201 of the
				Federal Food, Drug, and Cosmetic
				Act), and medical
				foods,
					.
			(b)Special rule for
			 insurance covering foods for special dietary use, dietary supplements, and
			 medical foodsSubsection (d) of section 213 of the Internal
			 Revenue Code of 1986 (relating to medical, dental, etc., expenses) is amended
			 by adding at the end the following new paragraph:
				
					(12)Special rule
				for insurance covering foods for special dietary use, dietary supplements, and
				medical foodsAmounts paid for insurance covering foods and
				supplements referred to in paragraph (1)(C) shall be treated as described in
				paragraph (1)(E) only if such foods and supplements comply with applicable good
				manufacturing practices prescribed by the Food and Drug Administration or with
				other comparable
				standards.
					.
			(c)Conforming
			 amendments
				(1)Subparagraph (E)
			 of section 213(d)(1) of the Internal Revenue Code of 1986, as redesignated by
			 subsection (a), is amended by striking subparagraphs (A) and (B)
			 and inserting subparagraphs (A), (B), and (C).
				(2)The last sentence
			 of section 213(d)(1) of such Code is amended by striking subparagraph
			 (D) and inserting subparagraph (E).
				(3)Paragraph (6) of
			 section 213(d) of such Code is amended—
					(A)by striking
			 and (C) and inserting (C), and (D), and
					(B)by striking
			 paragraph (1)(D) in subparagraph (A) and inserting
			 paragraph (1)(E).
					(4)Paragraph (7) of
			 section 213(d) of such Code is amended by striking and (C) and
			 inserting (C), and (D).
				(5)Sections
			 72(t)(2)(D)(i)(III) and 7702B(a)(4) of such Code are each amended by striking
			 section 213(d)(1)(D) and inserting section
			 213(d)(1)(E).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
